DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) is acknowledged to U.S. Provisional Application No. 62/949,229.
Drawings
The drawings were received on December 17th, 2020.  These drawings are considered acceptable by Examiner. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


i.	Claim(s) 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 is indefinite as it is not clear if the newly defined “top wall” is one and the same as the previously defined “substantially horizontal top wall” (as recited originally in previous the same claim) or a new and distinct top wall.  The Applicant is advised that, in comparing the claimed invention with the Prior Art, the Examiner understands, based 
America Invents Act
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claim(s) 1-3, 5-8, 12-13, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuei et al., (U.S. Pub. No. 2015/0036333 A1).
Regarding Claim 1, Tsuei et al., teaches a lighting apparatus comprising: an enclosure (100, “base portion,” ¶ [0044]-¶ [0050], see at least Figs. 9-10); a printed circuit board (of 104, “a driver”) mounted to the enclosure (100); an upwardly directed primary light emitting diode (1st 107) in electrical communication with the printed circuit board (of 104); a power source (“power source,” ¶ [0045]) for supplying electrical power to the printed circuit board; and a transparent dome (92, “a transparent or translucent dome-shaped covering,” ¶ [0032]) situated atop the enclosure (100) and covering the printed circuit board, wherein the transparent dome (92) includes an optically st 107) for passage of an upwardly directed light beam emitted from the primary light emitting diode when powered.  
Examiner notes that the claimed subject matter is directed to the operation/use of the device, therefore the claim recitation(s) “when powered,” has not been afforded patentable weight.  In a claim to a device, only structural limitations are granted patentable weight and the phrase, recitations directed to the operation/using of the device (e.g., when device is in use/application), do not affect the structure of the device and therefore has no bearing on the construction of the final product.
Regarding Claim 2, Tsuei et al., teaches the lighting apparatus of claim 1, further comprising a secondary light emitting diode (2nd 107 formed on the sides) in electrical communication with the printed circuit board (of 104).  
Regarding Claim 3, Tsuei et al., teaches the lighting apparatus of claim 1, further comprising a housing (106) mounted to the printed circuit board (104) and housing the primary light emitting diode (1st 107).  
Regarding Claim 5, Tsuei et al., teaches the lighting apparatus of claim 1, further comprising a plurality of upwardly directed secondary light emitting diodes (111, Fig. 11 emits upwardly directed secondary light) mounted to the printed circuit board.  
Regarding Claim 6, Tsuei et al., teaches the lighting apparatus of claim 1, wherein the transparent dome (92) comprises inwardly sloped front and rear walls (as clearly depicted in Fig. 10).  
Regarding Claim 7, Tsuei et al., teaches the lighting apparatus of claim 6, wherein the transparent dome comprises inwardly sloped side walls (Fig. 10).  

Regarding Claim 12, Tsuei et al., teaches the lighting apparatus of claim 1, wherein a top wall of the transparent dome is free of colored translucent coating and light diffusing coating at the optically unobstructed region (opening of dome, 92, Fig. 10). Examiner notes that the claim language as recited does not necessarily require any other portion of the dome to include a colored translucent or light diffusing coating.
Regarding Claim 13, Tsuei et al., teaches the lighting apparatus of claim 1, wherein the optically unobstructed region is an aperture (aperture, as clearly depicted in Fig. 9).  
Regarding Claim 15, Tsuei et al., teaches the lighting apparatus of claim 1, wherein the enclosure (100) includes a mount (101) for securing the lighting apparatus to a wall or a floor (of a wall).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Regarding Claim(s) 4, 16, Tsuei et al., teaches the invention set forth above (see rejection in the corresponding claim(s) above).  Tsuei et al., is silent regarding a focusing lens situated above the primary light emitting diode.
In the same field of endeavor, Uchida teaches a light emitting diode that includes a focusing lens (6a, “a planoconvex lens,” ¶ [0086]) situated above the primary light emitting diode, wherein the focusing lens is a plano-convex lens for focusing light emitted by a primary light emitting diode in a divergent manner in order to improve focusing capability, thereby better utilizing the LED overall.  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the plano-convex lens, as disclosed by Uchida, in the device of Tsuei et al., in order to improve focusing capability, thereby better utilizing the LED overall.   
Furthermore, one of ordinary skill in the art would have been led to using plano-convex lens as a matter of choice.  Applicant(s) has not disclosed that the materials is for a particular unobvious purpose, produce an unexpected or significant result, or are otherwise critical and it appears prima facie that the process would possess utility using another configuration (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
3.	Claim(s) 9-11 are rejected under 35 U.S.C. 103 as being obvious over Tsuei et al., (U.S. Pub. No. 2015/0036333 A1) in view of Shin et al., (U.S. Pub. No. 2015/0344736 A1).
Regarding Claim(s) 9-11, Tsuei et al., teaches the invention set forth above (see rejection in the corresponding claim(s) above).  Tsuei et al., is silent regarding a colored translucent coating provided on one of an inside surface or an outside surface of the transparent dome and a light diffusing coating provided on the other of the inside surface or the outside surface of the transparent dome.  
In the same field of endeavor, Shin et al., teaches a transparent dome (120, Fig. 4) that includes a colored translucent coating (“a color coating composition,” ¶ [0015]) and a light diffusing coating (116, “a diffuser,” ¶ [0040]) in order to increase durability and a life of an LED lamp, satisfactorily maintain an external appearance and a lighting quality thereof for a long time, and realize various colors, thereby increasing marketability (¶ [0025]). Examiner reasonably contemplates that it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add a colored translucent coating provided on one of an inside surface or an outside surface of the transparent dome and a light diffusing coating provided on the other of the inside surface or the outside surface of the transparent dome, as disclosed by Shin et al., in the device of Tsuei et al., in order to increase durability and a life of an LED lamp, satisfactorily maintain an external appearance and a lighting quality thereof for a long time, and realize various colors, thereby increasing marketability. 
Furthermore, one of ordinary skill in the art would have been led to using color and diffusing coatings as a matter of choice.  Applicant(s) has not disclosed that the materials is for a particular unobvious purpose, produce an unexpected or significant result, or are otherwise critical and it appears prima facie that the process would In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
4.	Claim(s) 14 are rejected under 35 U.S.C. 103 as being obvious over Tsuei et al., (U.S. Pub. No. 2015/0036333 A1) in view of Scordato et al., (U.S. Pub. No. 2018/0020530 A1).
Regarding Claim 14, Tsuei et al., teaches the invention set forth above (see rejection in the corresponding claim(s) above).  Tsuei et al., is silent regarding the power source comprises one of a telephone or an intercom housed within the enclosure.   
In the same field of endeavor, Scordato et al., teaches an LED light bulb employed within one of a telephone or an intercom housed within the enclosure (“an improved light/intercom system,” ¶ [0065]) in order to expand the application of the light bulb, thereby improving marketability and functionality.  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the function of using the bulb in an intercom system, as disclosed by Scordato et al., in the device of Tsuei et al., in order to expand the application of the light bulb, thereby improving marketability and functionality. 
Examiner's Note	
The Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Hana Featherly whose telephone number is (571)-272-8654. The examiner can normally be reached on M-R 10 AM - 2 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Hana Featherly/
USPTO Art Unit 2875
Patent Examiner Hana Featherly

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875